DICE, Commissioner.
Appellant was convicted, upon his plea of nolo contendere and waiver of a trial by jury, of the offense of negligent homicide of the first degree and his punishment was assessed at thirty days in jail and a fine of $100.
Art. .1237, Vernon’s Ann.P.C., provides that the punishment for negligent homicide of the first degree shall be “by confinement in jail not exceeding one year, or by fine not exceeding one thousand dollars.”
The judgment fixing appellant’s punishment at both a fine and imprisonment is unauthorized and therefore void. Self v. State, 132 Tex.Cr.R. 234, 104 S.W.2d 16.
For such reason, the judgment is reversed and the cause is remanded.
Opinion approved by the Court.